                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 ) Case No. 4:18-cr-38
 v.                                              )
                                                 ) Judge Collier/Steger
 BRAD ANTHONY MAJORS                             )

                                             ORDER

       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 22)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Counts One and Two of the two-count Indictment; (2) accept Defendant’s guilty plea as to Counts

One and Two of the two-count Indictment; (3) adjudicate Defendant guilty of Exploitation of a

Child in violation of 18 U.S.C. § 2251(a) and Possession of Child Pornography in violation of 18

U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2); and (4) order that Defendant remain in custody until

sentencing in this matter or further order of this Court.

       Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 22) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not-guilty plea as to Counts One and Two of the

           two-count Indictment is GRANTED;

       2. Defendant’s plea of guilty to Counts One and Two of the two-count Indictment is

           ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of Exploitation of a Child in violation of 18

   U.S.C. § 2251(a) and Possession of Child Pornography in violation of 18 U.S.C. §§

   2252A(a)(5)(B) and 2252A(b)(2); and

4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

   scheduled to take place on October 9, 2019, at 2:00 p.m. before the undersigned, or

   until further order of this Court.


SO ORDERED.

ENTER:

                                            /s/
                                            CURTIS L. COLLIER
                                            UNITED STATES DISTRICT JUDGE




                                        2
